.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10930050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


		Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:.

	Independent claim 1 is allowable because 
 Peterson (US-20100328310 ) teaches, a method for performing ray tracing for a ray, the method comprising: 
executing, with a first wave, a ray generation shader program configured to detect a closest intersected triangle for the ray, ([0071] detects closest intersected with a primitive and ray)  and to write out a first material data item for the ray, into a material data structure associated with a material of the closest intersected triangle; (See [0071]“In some intersection testing architectures, an intersection indication also comprise ray identifier information. [0071]…” In some intersection testing architectures, an intersection indication also comprise ray identifier information.” This provides a first material data item in a memory location. 
 Keller (US-20090225081) teaches, grouping multiple rays for processing ( See {0016] discloses providing multiple rays with a triangle are sent to SIMD).
	Peterson teaches,  to launch a wave executing a follow-on shader for the material associated with material data structure (Peterson sends closest intersection information  to a follow on shader (see [0071]) and Peterson as modified by Keller groups material data items as shown above. )
	Peterson and Keller doesn’t teach, wherein the follow-on shader is configured to , determine whether the closest intersected triangle is to be counted as a hit; perform further operations for shading the ray based on the whether the closest intersected triangle is to be counted as a hit.
	However, Muthler (US-20200050550 )teaches, determine whether the closest intersected triangle is to be counted as a hit; (Fig. 10 step 950 and [0142] “[0142] Alternatively, primitives that the TTU 700 determines are intersected may be further processed to determine 950 whether they should be shaded as a miss 960 or as a closest hit 970.”).
perform further operations for shading the ray based on the whether the closest intersected triangle is to be counted as a hit ( Muthler, [0142]….”The SM 132 may perform a closest hit shading operation to determine the closest intersected primitive based on material evaluations and texture lookups in response to closest hit reports the TTU 700 provided for particular object geometry. “)
Peterson, Keller and Muthler fails to expressly teach limitation, identifying a plurality of material data items from the material data structure, wherein the plurality of material data items includes the first material data item  and additional material data items generated by waves other than the first wave  and launching a second wave executing a follow-on shader with the identified plurality of material data items.

For the above reason claim 1 is allowable.
Independent claims 10 and 19 are also allowable for the same reason specified for claim 1.
Dependent claims 2-9, 11-18 and 20 are also allowable by virtue of dependency  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616